Exhibit 10.1

RESIGNATION AGREEMENT

THIS RESIGNATION AGREEMENT (this “Agreement”) is made, entered into, and
effective as of November 20, 2006, by and between Apogee Enterprises, Inc., a
Minnesota corporation (the “Company”), and Michael B. Clauer, a resident of the
State of Illinois (the “Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed as Executive Vice President of the
Company;

WHEREAS, Executive has notified the Company that he intends to voluntarily
resign as Executive Vice President and as an employee of the Company, effective
as of December 31, 2006 (the “Resignation Date”);

WHEREAS, the Company agrees to Executive’s voluntary resignation as of the
Resignation Date;

WHEREAS, effective on the Resignation Date, Executive agrees to voluntarily
resign as Executive Vice President and as an employee of the Company, and from
any and all offices of the Company, and any other position, office, or
directorship of any other entity for which Executive is then serving at the
request of the Company; and

WHEREAS, the Company and Executive desire to set forth the payments and benefits
that Executive will be entitled to receive from the Company in connection with
his voluntary resignation from employment with the Company; and

WHEREAS, the Company and Executive wish to resolve, settle, and/or compromise
certain matters, claims, and issues between them, including, without limitation,
Executive’s voluntary resignation from the offices he holds and from his
employment with the Company.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Executive hereby agree as follows:

1. Voluntary Resignation. Executive hereby resigns voluntarily, effective on the
Resignation Date, his employment with the Company and its subsidiaries and
related or affiliated companies, and his position as Executive Vice President of
the Company. Executive further resigns, effective on the Resignation Date,
(a) from all offices of the Company to which he has been elected by the Board of
Directors of the Company (or to which he has otherwise been appointed), (b) from
all offices of any entity that is a subsidiary of, or is otherwise related to or
affiliated with, the Company, (c) from all administrative, fiduciary, or other
positions he may hold with respect to arrangements or plans for, of, or relating
to the Company, and (d) from any other directorship, office, or position of any
corporation, partnership, joint venture, trust, or other enterprise (each, an
“Other Entity”) insofar as Executive is serving in the directorship, office, or
position of the Other Entity at the request of the Company. The Company hereby
consents to and accepts said voluntary resignations effective as of the
Resignation Date.



--------------------------------------------------------------------------------

2. Payments and Benefits. As consideration for Executive’s promises and
obligations under this Agreement, including, but not limited to, Executive’s
release of any and all claims against the Company as provided in paragraph 4,
the Company agrees as follows:

a. Separation Payment. As separation pay, the Company shall pay Executive an
amount equal to Five Hundred Fifty-Six Thousand Eight Hundred Dollars ($556,800)
(the “Separation Pay”). The Separation Pay shall be paid as follows: (i) for the
period of time commencing on January 1, 2007, and terminating on June 30, 2007,
the Company shall pay to Executive One Hundred Eighty Five Thousand and Six
Hundred Twenty-Four Dollars ($185,624) in one (1) lump sum payment on July 3,
2007; and (ii) thereafter, from July 1, 2007 through June 30 2008, the Company
shall pay to Executive 26 bi-weekly installments of Fourteen Thousand Two
Hundred Seventy Six Dollars ($14,276) on the Company’s regularly scheduled pay
days; provided the Executive has returned to the Company the General Release
attached hereto as Exhibit A, which has been executed as of the Resignation Date
or a later date (the “Executed General Release”).

b. COBRA Payment. The Company shall pay to Executive an amount equal to Nineteen
Thousand Four Hundred Sixty Dollars and Three Cents ($19,460.03) to compensate
him for COBRA payments. This amount shall be paid to Executive in one (1) lump
sum payable within thirty (30) days after Executive has returned to the Company
the Executed General Release.

c. Automobile Allowance. During his employment with the Company, Executive
received a biweekly automobile allowance. The Company shall pay Executive Nine
Thousand Seven Hundred Forty-Four Dollars ($9,744), an amount equal to
twenty-six (26) biweekly automobile allowance payments, in one (1) lump sum
payable within thirty (30) days after Executive has returned to the Company the
Executed General Release.

d. Outplacement. The Company shall provide Executive with outplacement
assistance through a mutually agreed upon provider. The maximum amount the
Company shall pay for outplacement assistance is Ten Thousand Dollars ($10,000),
and any and all payments for outplacement assistance shall be promptly made by
the Company directly to the provider, following the Company’s receipt of
documentation reasonably sufficient to substantiate the expense.

e. Company Benefit Plans and Executive’s Eligibility, Rights, and Obligations
Thereunder. Executive’s post-resignation eligibility for and rights and
obligations with respect to any employee benefit as a past employee of the
Company under the Company’s retirement and welfare benefits plans (including,
but not limited to: the Amended and Restated Apogee Enterprises, Inc.
Partnership Plan, the Amended and Restated Apogee Enterprises, Inc. 2002 Omnibus
Stock Incentive Plan, the Apogee Enterprises, Inc. Officers’ Supplemental
Executive Retirement Plan, the Apogee Enterprises, Inc. Amended and Restated
Employee Stock Purchase Plan, the Apogee Enterprises, Inc. Executive
Supplemental Plan and the Company’s 401(k) retirement plan), other than as
explicitly modified by this Agreement, shall be as set forth in the

 

2



--------------------------------------------------------------------------------

respective plan documents, and shall be based on his employment termination on
the Resignation Date, and his entitlement to the benefits for the period of his
participation therein, and his rights and obligations thereunder, shall be
determined pursuant to the express written terms and conditions thereof.

f. Withholding. The Company shall withhold such amounts from the payments
described in this paragraph 2 as are required by applicable tax or other law.

3. Confidential Information; Return of Company Property; Nonsolicit;
Noncompetition.

a. Confidential Information. Except as required by applicable law or legal
process, Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, or use
any trade secrets or confidential business and technical information of the
Company or its customers or vendors, regardless of when or how Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing, and servicing
methods and business techniques, training, service, and business manuals,
promotional materials, training courses, and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information, and other business
information. Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in Executive’s mind or memory, and whether compiled by the
Company and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive after the Resignation Date shall constitute a
misappropriation of the Company’s trade secrets. Notwithstanding the foregoing,
the Company and Executive agree that confidential information shall not include
information that is or becomes known within the industry in which the Company
operates, other than as a result of a disclosure by Executive.

b. Return of Company Property. Executive agrees to return to the Company on or
before the Resignation Date, in good condition, all tangible property of the
Company in his possession, including without limitation, all computer equipment
(including any laptop or similar equipment) belonging to the Company, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
subparagraph 3.a of this paragraph 3. In the event that such items are not so
returned, the Company will have the right to charge Executive for all reasonable
damages, costs, attorneys’ fees, and other expenses incurred in searching for,
taking, removing, and/or recovering such property.

c. Nonsolicit. Subject to the provisions of subparagraph 3.e. of paragraph 3,
Executive agrees that, for a period of three (3) years from the Resignation
Date, he shall not, directly or indirectly, either on his own account or for any
other person, firm, partnership, corporation, or other entity with which
Executive is employed or associated, recruit, seek to recruit, solicit or
attempt to persuade any employee of the Company, or any entity that is a

 

3



--------------------------------------------------------------------------------

subsidiary of, or is otherwise related to or affiliated with, the Company, to
leave his or her employment. For purposes of this paragraph 3.c, the terms
“recruit,” “seek to recruit,” “solicit” or “attempt to persuade” shall not
include general advertisements of employment opportunities that are not targeted
solely to employees of the Company or its subsidiaries and affiliates.

d. Noncompetition. Subject to the provisions of subparagraph 3.e. of
paragraph 3, Executive agrees that, from the date hereof through June 30, 2008,
he will not, directly or indirectly: (i) engage in competition with the Company
or with any of the Company’s subsidiaries or affiliates in any manner or
capacity (e.g., as an advisor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, or otherwise) in any phase of
the Business (as defined below) of the Company or any of its subsidiaries or
affiliates; (ii) solicit from the Company’s customers or the customers of any of
the Company’s subsidiaries or affiliates any orders for products or services
that the Company or any of its subsidiaries or affiliates is capable of
performing or providing as of the Resignation Date; or (iii) induce, either
directly or indirectly, any agent, independent contractor, supplier, customer or
any other person or organization to terminate its relationship with the Company
or with any of the Company’s subsidiaries or affiliates or to change the terms
and conditions of such relationship to be less favorable to the Company or any
of the Company’s subsidiaries or affiliates.

The obligations of Executive under this subparagraph 3.d shall apply to any
place in North America in which the Company or any of its subsidiaries or
affiliates: (i) has engaged in business within the three years prior to the
Resignation Date, through production, promotional, servicing, sales,
merchandising or marketing activity, or otherwise; or (ii) has otherwise
established its goodwill, business reputation, or any customer or supplier
relations prior to the Resignation Date.

For purposes of subparagraph 3.c. of paragraph 3, the term “Business” is defined
to mean the design, manufacture, fabrication, distribution, marketing, sale or
provision of (i) architectural glass, aluminum window systems and curtainwall
systems for commercial, institutional, condominium and mixed use buildings,
(ii) building glass, window system and curtainwall system installation, repair
and renovation services for commercial, institutional, condominium and mixed use
buildings, (iii) paint and anodizing toll coating finishing services for window
frames, building materials and pvc substrates for commercial and residential
shutters, (iv) pvc commercial and residential shutters, (v) picture framing
glass and acrylic for custom picture framing markets, including, but not limited
to, mass merchandisers, picture framing glass distributors, independent picture
framers and picture framing chains, museums and art galleries.

The following activities will not constitute a breach of this subparagraph 3.d.
of paragraph 3: (i) ownership by Executive, as a passive investment, of two
percent (2%) or less of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market, (ii) ownership by Executive, as a passive investment,
of five percent (5%) or less of the outstanding shares of capital stock or
interests in a privately-held corporation, limited liability company,
partnership, including, but not limited to, a private equity fund, or
(iii) employment with or the provision of services to an organization whose
business is diversified and has a segment, division, subsidiary or operating
unit that competes with a phase of the Business of the Company or any of its
subsidiaries or affiliates

 

4



--------------------------------------------------------------------------------

provided Executive is employed by or provides services only to those segments,
divisions, subsidiaries or operating units of such organization that do not
compete with any phase of the Business of the Company or any of its subsidiaries
or affiliates.

Executive agrees that, during the term of the covenant contained in this
subparagraph 3.d. of paragraph 3, he will not, directly or indirectly, assist or
encourage any other person in carrying out, directly or indirectly, any activity
that would be prohibited by the above provisions of this paragraph 3.d. of
paragraph 3, if such activity were carried out by Executive, either directly or
indirectly; and in particular, Executive agrees that he will not, directly or
indirectly, induce any employee of the Company to carry out, directly or
indirectly, any such activity.

e. Notwithstanding the foregoing, the obligations of Executive under
subparagraphs 3.c. and 3.d. of paragraph 3 shall terminate in the event the
Company materially breaches any of the provisions of this Agreement (and in the
case of a breach that is capable of being cured, the Company fails to cure such
breach within fifteen (15) days after written notice by the Executive to the
Company). The Company reserves the right to challenge any determination by
Executive that the Company has materially breached any provision of this
Agreement.

f Company Remedies. Executive acknowledges that the remedy at law for any breach
of the foregoing covenants of this paragraph 3 will be inadequate, and that the
Company shall be entitled, in addition to any remedy at law and without the
necessity of posting any bond, to preliminary and permanent injunctive relief to
enforce any of the provisions of this paragraph 3.

4. Release by Executive and the Company.

a. Executive for himself and his dependents, successors, assigns, heirs,
executors, and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remisses, and forever discharges the Company
from any and all arbitrations, claims (including claims for attorneys’ fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which Executive now has or
may have had for, upon, or by reason of any cause whatsoever (except that this
release shall not apply to (x) the obligations of the Company arising under this
Agreement and the Company’s benefit plans and (y) Executive’s rights of
indemnification by the Company, if any, pursuant to the Company’s certificate of
incorporation or by-laws or any agreement between the Company and Executive),
against the Company (“claims”), including, but not limited to:

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Executive’s past employment or service with the Company; (B) Executive’s
voluntary resignation as Executive Vice President of the Company and any other
position described in paragraph 1 of this Agreement; and (C) any federal, state,
or local laws, or any contract or tort claim, whether legal or equitable,
whether statutory or common law, arising from or relating to the Company’s
hiring of Executive, Executive’s employment with the Company, and the cessation
of Executive’s employment with the Company;

 

5



--------------------------------------------------------------------------------

(ii) any and all claims of discrimination, including, but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion, or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under Title VII of the Civil Rights
Act, as amended, 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Age Discrimination in Employment Act, 29
U.S.C. §621, et seq.; the Older Workers’ Benefit Protection Act, 29 U.S.C.
§626(f); the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the
Employee Retirement and Income Security Act, 29 U.S.C. § 1001 et seq.; the
Illinois Human Rights Act, Ill. Comp. Stat. Ann. Ch. 775, § 5/1-101 et seq.; and
the Minnesota Human Rights Act, § 363A.01 et seq.

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

(iv) any and all claims under or relating to any and all past and future
employee compensation, employee benefit, employee severance, or employee
incentive bonus plans and arrangements, all of which Executive agrees are
forfeited upon his voluntary resignation; provided that he shall remain entitled
to the amounts and benefits described in paragraph 2 above.

b. The Company, for itself and its shareholders, directors, officers, employees,
agents, subsidiaries, and affiliates (and the heirs, successors, and assigns of
each), hereby releases, dismisses, remises, and forever discharges Executive
from any and all arbitrations, claims (including claims for attorneys’ fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which the Company now has
or may have had for, upon, or by reason of any cause whatsoever (except that
this release shall not apply to the obligations of Executive arising under this
Agreement).

c. Executive understands and acknowledges that the Company does not admit any
violation of law, liability, or invasion of any of his rights and that any such
violation, liability, or invasion is expressly denied. The consideration
provided under this Agreement is in exchange for Executive’s agreements to its
terms and conditions and made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have or ever will have against the Company to the extent
provided in this paragraph 4. Executive further agrees and acknowledges that no
representations, promises, or inducements have been made by the Company other
than as appear in this Agreement.

d. Executive further understands and acknowledges that:

(i) Executive has been informed that the terms of this Agreement shall be open
for acceptance and execution by him for a period of twenty-one (21) days during
which time he may consider whether to accept this Agreement. Executive agrees
that changes to this Agreement, whether material or immaterial, will not restart
this acceptance period. No payments or benefits will be provided pursuant to
paragraph 2 until at least sixteen (16) days after Executive has returned this
signed Agreement to the Company;

(ii) Executive has been informed of his right to rescind this Agreement as far
as it extends to potential claims under the Minnesota Human Rights Act, §
363A.01 et seq., by

 

6



--------------------------------------------------------------------------------

written notice to the Company within fifteen (15) calendar days following his
execution of this Agreement. To be effective, such written notice must be
delivered either by hand or by mail to Patricia A. Beithon, Apogee Enterprises,
Inc., 7900 Xerxes Avenue South, Suite 1800, Minneapolis, MN 55431-1159, within
the fifteen (15)-day period. If a notice of rescission is delivered by mail, it
must be: 1) postmarked within the fifteen (15)-day period; 2) properly addressed
to Ms. Beithon, as set forth above; and 3) sent by certified mail, return
receipt requested;

(iii) Executive has been informed of his right to revoke this Agreement as far
as it extends to potential claims under the Age Discrimination in Employment
Act, 29 U.S.C.§ 621 et seq., by informing the Company, through Ms. Beithon at
the above referenced address, of his intent to revoke this Agreement within
seven (7) calendar days following his execution of this Agreement;

(iv) It is understood that, in the event a notice of rescission and/or
revocation by Executive is timely delivered, pursuant to the terms of
subparagraph 4.d of this paragraph 4, the Company may, at its discretion, either
enforce the remaining provisions of this Agreement, or void the entire Agreement
and require any payments made and/or benefits conferred as of that date to
Executive be immediately repaid by Executive to the Company; and

(v) Executive has been advised by the Company to consult with legal counsel
prior to executing this Agreement and the release provided for in this paragraph
4, has had an opportunity to consult with and to be advised by legal counsel of
his choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily, and intending to be bound.

e. Executive will never file a lawsuit asserting any claim that is released in
this paragraph 4. To the extent required by law, the release of claims provided
in this paragraph 4 shall not be interpreted to prevent Executive from filing a
charge or cooperating with an appropriate governmental agency; however,
Executive agrees that he is waiving the right to monetary damages or other
individual legal or equitable relief awarded by any governmental agency related
to any claim that Executive ever had or now may have or ever will have against
the Company to the extent provided in this paragraph 4.

f. Executive and the Company acknowledge that his voluntary resignation is by
mutual agreement between the Company and Executive, and that Executive waives
and releases any claim that he has or may have to reemployment.

g. For purposes of the above provisions of this paragraph 4, the “Company” shall
include its present and former predecessors, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, employees,
heirs, successors, assigns, representatives, agents, accountants and counsel.

h. On or after the Resignation Date, Executive and the Company agree to sign and
deliver to each other the General Release in the form attached hereto as Exhibit
A.

 

7



--------------------------------------------------------------------------------

5. Executive’s Actions with Respect to the Company’s Common Stock.

a. Executive shall take no action with respect to the Company’s common stock
that is in violation of the federal securities laws.

6. Breach by Executive.

a. If Executive materially breaches any of the provisions of this Agreement (and
in the case of a breach that is capable of being cured, fails to cure such
breach within fifteen (15) days after written notice by the Company to Executive
specifying the circumstances that constitute such material breach), then the
Company may, at its sole option, immediately terminate all remaining payments
and benefits described in this Agreement, and obtain payment from Executive of
all other damages and expenses resulting from such breach (including, without
limitation, reasonable attorneys’ fees), with the remainder of this Agreement,
and all promises and covenants herein, remaining in full force and effect.

Notwithstanding the foregoing, the Company will not terminate pursuant to
subparagraph 6.a of this paragraph 6 any benefits to which Executive is entitled
under any tax-qualified retirement plan of the Company, and Executive’s rights
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended, if any, will not be reduced by any action taken by the
Company under subparagraph 6.a of this paragraph 6.

b. Executive may challenge any Company action under subparagraph 6.a above.

7. Successors and Binding Agreement.

a. This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including, without limitation, any
persons acquiring, directly or indirectly, all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.

c. This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other parties, assign, transfer, or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
subparagraphs a and b of this paragraph 7.

d. This Agreement is intended to be for the exclusive benefit of the parties
hereto, and, except as provided in subparagraphs a and b of this paragraph 7, no
third party shall have any rights hereunder.

8. Statements to Third Parties. Because the purpose of this Agreement is to
settle amicably any and all potential disputes or claims among the parties,
neither Executive nor the Senior Executives of the Company shall, directly or
indirectly, make or cause to be made any

 

8



--------------------------------------------------------------------------------

statements to any third parties criticizing or disparaging the other or
commenting on the character or business reputation of the other. Furthermore,
Executive agrees not to make any derogatory, unfavorable, negative or
disparaging statements concerning the Company and its affiliates, officers,
directors, managers, employees, or agents, or its and their business affairs or
performance. Executive further hereby agrees not: (a) to comment to others
concerning the status, plans, or prospects of the business of the Company, or
(b) to engage in any act or omission that could reasonably be expected to be
detrimental, financially or otherwise, to the Company, or that would subject the
Company to public disrespect, scandal, or ridicule. For purposes of this
paragraph 8, the “Senior Executives of the Company” shall mean the Company’s
officers and members of the Company’s Board of Directors. This paragraph 8 shall
have a term of three years from the Resignation Date.

9. Notices. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company at its principal executive offices and to
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith. Notices of
change of address shall be effective only upon receipt.

10. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or noncompliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar provisions or conditions at the same or at
any prior or subsequent time. No agreements or representations, oral or
otherwise, expressed or implied, with respect to the subject matter hereof have
been made by any of the parties that are not set forth expressly in this
Agreement and every one of them (if, in fact, there have been any) is hereby
terminated without liability or any other legal effect whatsoever.

11. Entire Agreement. This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and shall supersede
all prior verbal or written agreements, covenants, communications,
understandings, commitments, representations or warranties, whether oral or
written, by any party hereto or any of its representatives pertaining to such
subject matter.

12. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Minnesota. The parties agree that any and all
disputes, controversies, or claims of whatever nature arising out of or relating
to this Agreement or breach thereof shall be resolved by a court of general
jurisdiction in the State of Minnesota, and the parties hereby consent to the
exclusive jurisdiction of such court in any action or proceeding arising under
or brought to challenge, enforce, or interpret any of the terms of this
Agreement.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.

 

9



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

15. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.

16. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

COMPANY: APOGEE ENTERPRISES, INC. By:  

/s/ Russell Huffer

  Russell Huffer Its:   Chairman, Chief Executive Officer, and   President Date:
  November 20, 2006 EXECUTIVE:

/s/ Michael B. Clauer

Michael B. Clauer Date:   November 20, 2006

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. By Executive.

In exchange for the payments and benefits to be provided by Apogee Enterprises,
Inc. (the “Company”) to Michael B. Clauer (the “Executive”) pursuant to
paragraph 2 of the Resignation Agreement (the “Agreement”) entered into by and
between Executive and the Company, Executive for himself and his dependents,
successors, assigns, heirs, executors, and administrators (and his and their
legal representatives of every kind), hereby releases, dismisses, remisses, and
forever discharges the Company from any and all arbitrations, claims (including
claims for attorneys’ fees), demands, damages, suits, proceedings, actions,
and/or causes of action of any kind and every description, whether known or
unknown, which Executive now has or may have had for, upon, or by reason of any
cause whatsoever (except that this release shall not apply to (x) the
obligations of the Company arising under the Agreement and the Company’s benefit
plans and (y) Executive’s rights of indemnification by the Company, if any,
pursuant to the Company’s certificate of incorporation or by-laws or any
agreement between the Company and Executive), against the Company (“claims”),
including, but not limited to:

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Executive’s past employment or service with the Company; (B) Executive’s
voluntary resignation as Executive Vice President of the Company and any other
position described in paragraph 1 of the Agreement; and (C) any federal, state,
or local laws, or any contract or tort claim, whether legal or equitable,
whether statutory or common law, arising from or relating to the Company’s
hiring of Executive, Executive’s employment with the Company, and the cessation
of Executive’s employment with the Company;

(ii) any and all claims of discrimination, including, but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion, or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under Title VII of the Civil Rights
Act, as amended, 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq.; the Older Workers’ Benefit Protection Act, 29 U.S.C. §
626(f); the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Employee
Retirement and Income Security Act, 29 U.S.C. § 1001 et seq.; the Illinois Human
Rights Act, Ill. Comp. Stat. Ann. Ch. 775, § 5/1-101 et seq.; and the Minnesota
Human Rights Act, § 363A.01 et seq.

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

(iv) any and all claims under or relating to any and all past and future
employee compensation, employee benefit, employee severance, or employee
incentive bonus plans and arrangements, all of which Executive agrees are
forfeited upon his voluntary resignation; provided that he shall remain entitled
to the amounts and benefits described in paragraph 2 of the Agreement.

 

11



--------------------------------------------------------------------------------

It is understood that Executive has already executed a general release covering
and discharging all claims that existed or may have existed as of the time he
executed the Agreement. This General Release covers and discharges only any
claims that have accrued or may have accrued in the interim since Executive’s
execution of the Agreement.

Executive has been informed that the terms of this General Release shall be open
for acceptance and execution by him for a period of twenty-one (21) days during
which time he may consider whether to accept this General Release. Executive
agrees that changes to this General Release, whether material or immaterial,
will not restart this acceptance period. No payments or benefits will be
provided pursuant to paragraph 2 of the Agreement until at least sixteen
(16) days after Executive has returned this signed General Release to the
Company.

Executive has been informed of his right to rescind this General Release as far
as it extends to potential claims under the Minnesota Human Rights Act, §
363A.01 et seq., by written notice to the Company within fifteen (15) calendar
days following his execution of this General Release. To be effective, such
written notice must be delivered either by hand or by mail to Patricia A.
Beithon, Apogee Enterprises, Inc., 7900 Xerxes Avenue South, Suite 1800,
Minneapolis, MN 55431-1159, within the fifteen (15)-day period. If a notice of
rescission is delivered by mail, it must be: 1) postmarked within the fifteen
(15)-day period; 2) properly addressed to Ms. Beithon, as set forth above; and
3) sent by certified mail, return receipt requested.

Executive has been informed of his right to revoke this General Release as far
as it extends to potential claims under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., by informing the Company, through Ms. Beithon at
the above referenced address, of his intent to revoke this Agreement within
seven (7) calendar days following his execution of this Agreement.

It is understood that, in the event a notice of rescission and/or revocation by
Executive is timely delivered, the Company may, at its discretion, either
enforce the remaining provisions of the Agreement, or void the entire Agreement
and require any payments made and/or benefits conferred as of that date to
Executive be immediately repaid by Executive to the Company.

Executive is hereby advised by the Company to consult with legal counsel prior
to executing this General Release, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terms of this
General Release, and enters into this General Release freely, voluntarily, and
intending to be bound.

Executive will never file a lawsuit asserting any claim that is released in this
General Release. The release of claims provided in this General Release shall
not prevent Executive from filing a charge or cooperating with an appropriate
governmental agency; however, Executive agrees that he is waiving the right to
monetary damages related to any claim that Executive ever had or now may have or
ever will have against the Company to the extent provided in this General
Release.

2. By Company.

In exchange for the promises and agreements of Executive pursuant to paragraphs
1, 3, 4 and 5 of the Agreement, the Company, for itself and its shareholders,
directors, officers, employees,

 

12



--------------------------------------------------------------------------------

agents, subsidiaries, and affiliates (and the heirs, successors, and assigns of
each), hereby releases, dismisses, remises, and forever discharges Executive
from any and all arbitrations, claims (including claims for attorneys’ fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which the Company now has
or may have had for, upon, or by reason of any cause whatsoever (except that
this release shall not apply to the obligations of Executive arising under the
Agreement).

It is understood that the Company has already executed a general release
covering and discharging all claims that existed or may have existed as of the
time the Company executed the Agreement. This General Release covers and
discharges only any claims that have accrued or may have accrued in the interim
since Executive’s execution of the Agreement.

 

Dated:                      

 

  Michael B. Clauer   APOGEE ENTERPRISES, INC. Dated:                       By:
 

 

  Its:  

 

 

13